Citation Nr: 0320571	
Decision Date: 08/18/03    Archive Date: 08/25/03

DOCKET NO.  02-01 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bradley Cook, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1984 to January 1988.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal of an April 2000 
rating decision of the Department of Veterans Affairs (VA) 
Little Rock, Arkansas, Regional Office (RO).  The veteran 
testified at a hearing before a decision review officer at 
the Little Rock RO in March 2002.  The veteran also requested 
a Travel Board hearing before a Veterans Law Judge.  She 
cancelled the hearing scheduled in April 2003.  


FINDING OF FACT

The veteran's current back disability is not shown to be 
related to service.


CONCLUSION OF LAW

Service connection for a low back disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  
Regulations implementing the VCAA have now been published at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies in the instant case.  See VAOPGCPREC 11-2000.

VA has fully complied with the mandates of the VCAA.  The 
claim was considered on the merits.  The appellant was 
provided a copy of the decision denying her claim for a low 
back disability.  By a March 2001 letter regarding the VCAA, 
a December 2001 Statement of the Case (SOC) and a July 2002 
Supplemental SOC, she was advised of the controlling law and 
regulations.  These communications informed her what evidence 
was of record and advised her what evidence was needed to 
establish entitlement to the benefit sought.  Furthermore, 
the March 2001 letter advised her of the changes in duty to 
assist resulting from the VCAA, and specifically advised the 
veteran of her own and VA's responsibilities in development 
of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The record includes service medical records, medical records 
of VA treatment since service, reports of VA examinations, 
private medical records, a transcript of the veteran's 
hearing, and lay statements concerning the veteran's back 
condition.  There is no indication that any available 
pertinent records remain outstanding.  As noted, she had the 
opportunity to present testimony at a hearing before a 
Decision Review Officer.  All notice and duty to assist 
requirements are met.

Factual Background

In her June 1983 report of medical history on examination for 
enlistment, the veteran indicated no history of back pain.  
Her service medical records reveal only one complaint of back 
pain, in October 1984, when she reported low back pain 
coincident with her menstrual cycle.  The treating physician 
noted that this was the veteran's normal pattern but that the 
pain was worse than usual.  The diagnosis was "left sacral 
torsion with muscle spasm."  The veteran was discharged from 
service due to disability from an unrelated (wrist) 
condition.  

Private medical records from October 1989 report complaints 
of the veteran feeling her left hip was out of place, along 
with an account that she had back pain for the past 18 
months.  The diagnosis was acute recurrent lumbar strain.  

VA outpatient treatment records show that the veteran 
presented with lower back pain in December 1996.  The pain 
had been intermittent in the past, but began to radiate to 
her left leg.  A neurosurgery consult in May 1997 reported 
her lower back pain continued, along with left extremity pain 
radiating to the medial knee area.  Magnetic resonance 
imaging of the L4-L5 area revealed mild disc bulge and 
foraminal stenosis.  She underwent a L4-L5 partial 
hemilaminectomy and foraminotomy in September 1997.  Follow-
up visits in October 1997 and April 1998 showed the veteran 
was doing well.  

A lay statement from the veteran's mother states she 
complained of back pain after moving heavy furniture up 
stairs during service.  She reports the veteran continued to 
experience pain until undergoing lumbar surgery (in 1997), 
and that after three years the pain returned.  

In a private medical consultation from February 2000 the 
veteran complained of low back pain.  

The veteran complained of increasing lower back pain and 
underwent a second lumbar surgery at a VA medical center in 
June 2000.  A July 2001 VA neurosurgery consult reported the 
veteran continued to experience low back pain along with 
urinary urgency.  The report of her March 2002 neurosurgery 
visit showed continuing lower back pain and included a note 
from the treating physician concerning the veteran's service 
medical records.  The signer of the report suspected that the 
veteran's back condition could have originated in service, 
but that documentation was sparse, and there were no X-rays 
to confirm this.  

During a March 2002 personal hearing at the RO, the veteran 
testified that her back disorder began when she fell out of 
her bunk during boot camp.  The injury was exacerbated by her 
job as a cook, where she was required to lift heavy objects.  
She claimed the October 1984 Naval hospital visit was for 
back pain and was not related to her menstrual cycle.  She 
reported that notations in her service medical records about 
muscle strain in the left groin area were actually complaints 
of back pain, but were incorrectly noted.  She stated that 
she was experiencing back pain upon discharge from active 
service in January 1988, but doctors attributed it to her 
pregnancy rather than a back injury.  While her first VA 
treatment for back pain was in 1995, she asserted that she 
had self-medicated since discharge from service because she 
did not have medical insurance.  She stated that she was 
unable to work due to constant pain and was required to stay 
home and rest most of the time.  
On June 2002 VA Compensation and Pension examination, the 
examining physician reviewed the veteran's claims file and, 
based on that review and examination of the veteran, opined 
that there was no clear and connecting chain of events or 
nexus which would allow one to make "a good connection 
between the complaints of the examinations in the service and 
current low back disability."  The physician's conclusion 
was that it is "less likely as not that the back complaints 
in service were indicative of the onset of the recurrent low 
back disability."  

Analysis

A veteran is entitled to compensation (service connection) 
for disability resulting from disease contracted or injury 
suffered in service, or, if the disability preexisted 
service, for aggravation of the preexisting disease or injury 
in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required only where 
the condition noted during service is not, in fact, shown to 
be chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

The record clearly shows current low back disability (post-
operative disc disease).  Likewise, service medical records 
document a complaint of low back pain in service.  The 
remaining question to be resolved is whether the current low 
back disability is related to the complaint in service.  The 
appellant attempts to establish this link by presenting (with 
a supporting statement from her mother) a disability picture 
of continuing low back complaints.  She asserts that 
complaints noted in the service medical records were 
misrepresented, and that a 1984 clinic visit was not for 
menstrual cycle problems, but for low back disability, and 
that notations about groin strain actually referred to back 
pain.  

Regarding the allegation that notations in service medical 
records were reported in error, the Board notes that 
generally contemporaneous clinical records would have greater 
probative value than remote recollections of what had 
occurred.  Furthermore, the record provides no reason to 
doubt the accuracy of the clinical reports.  

Whether there is a nexus between the current disability and 
what was noted in service is primarily a medical question.  
In that regard, the record contains, essentially, two medical 
opinions that address the matter of nexus.  In the first, the 
person signing a March 2002 neurosurgery report noted that 
she reviewed records presented by the veteran, and suspected 
that the veteran's back problems originated in service, but 
that documentation was sparse, and there were no confirming 
X-rays.  The second, by a VA examiner in June 2002, is 
essentially to the effect that based on a review of the 
veteran's file (which revealed no good connection between the 
two) her current low back disability was less than likely 
related to service.  

The only reserved link between the veteran's current low back 
problems and her service is in statements from the veteran 
and her mother.  While they are competent to comment as to 
symptoms or complaints of symptomology, they are laypersons 
and therefore are not competent to attribute any current low 
back problems to activities or events in service.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  In cases such as this, 
where competent medical evidence of causation is essential, 
lay statements alone are not sufficient to establish a claim 
for service connection.  See Espiritu, supra.   The 
preponderance of the evidence is against the veteran's claim.  
Accordingly, it must be denied.  

ORDER

Service connection for a low back disability is denied.  


	                        
____________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

